GRIFFIN, J. pro tem.
— This proceeding seeks the review of an award of compensation by the Industrial Accident Commission in favor of respondent Chester B. Ashby, an employee working in the shipyards of petitioner, who contracted the contagious eye disease of kerato conjunctivitis. The employee testified that while so engaged as a pipe fitter’s helper on January 5, 1942, a foreign substance lodged in his eye; that he went to the company’s first-aid station for treatment; that the doctor took “something out of it” and put “drops in there”; in a day or two he washed it out; that on January 11 he went back complaining about his eye; that it was burning and irritated; that several days later he was sent to the University of California Hospital for treatment for kerato conjunctivitis; that he was later confined to a dark room for six weeks; and that he was practically blind during that time.
It was agreed in this case that it incorporated and included all of the testimony taken in the consolidated case of Bethlehem Steel Co. v. Industrial Acc. Com., et al., (S.F. No. 16828) ante, p. 742 [135 P.2d 153] this day decided, and *894that the same disposition should be made here as was made in that ease.
In view of the evidence there related and the reasoning therein expressed, the award in this ease must be and is affirmed.
Gibson, C. J., Shenk, J., Curtis, J., Edmonds, J., Carter, J., and Traynor, J., concurred.
Petitioner’s application for a rehearing was denied April 15, 1943.